DENY; Opinion Filed January 10, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-01067-CV

                                IN RE BRIAN E. VODICKA, Relator

                      Original Proceeding from the 14th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-15-08135

                                MEMORANDUM OPINION
                      Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Partida-Kipness
        Before the Court is relator’s September 4, 2019 petition for writ of mandamus seeking

relief with respect to two post-judgment discovery orders. In his petition, relator also challenges

the trial court’s jurisdiction, the denial of his motion to appear at an August 14, 2019 hearing by

telephone, and the denial of his motion for continuance of the August 14 hearing.

        To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition, the

mandamus record, and real party’s response, we conclude relator has not shown he is entitled to

the relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).
      We lift the stay issued by this Court on September 10, 2019.




                                               /Robbie Partida-Kipness/
                                               ROBBIE PARTIDA-KIPNESS
                                               JUSTICE


191067F.P05




                                             –2–